Citation Nr: 0922230	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in March 2009. A transcript of the hearing is of 
record. 


FINDINGS OF FACT

1.	The Veteran sustained an injury of his right shoulder in a 
fall in June 2006.  

2.	It is at least as likely as not that the June 2006 fall 
was the result of service-connected knee disabilities.  


CONCLUSION OF LAW

The residuals of a right shoulder injury are proximately due 
to a service-connected disabilities. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). Here, the Board is 
granting the Veteran's request for service connection. Thus, 
no further discussion of the VCAA is required.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disability 
which is proximately due to a service-connected disease or 
injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection is in effect for right knee, post 
operative, semi lunar cartilage, symptomatic; left knee 
arthritis; and right knee arthritis, each evaluated as 10 
percent disabling. 

The Veteran seeks service connection for a right shoulder 
disorder that he sustained in a fall in June 2006.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance such that the appeal is allowed.  
As will be detailed, it is noted that, while the Veteran did 
not give a specific history of having injured his shoulder in 
a fall caused by the giving away of his right knee at the 
time of his initial treatment in June 2006, neither did he 
give a specific history of another cause.  During his hearing 
before the undersigned in March 2009, he gave credible 
testimony regarding his accident, indicating that his right 
knee had given way with resulting injury of his right 
shoulder.  After review of additional treatment records that 
include an examination report dated in July 2002, the Board 
finds the evidence to be in equipoise regarding the cause of 
the Veteran's injury such that, with resolution of reasonable 
doubt, service connection is found to be warranted.  

A review of VA outpatient treatment records show that the 
Veteran was seen for the acute onset of right shoulder pain 
in June 2006.  It was noted that he had a history of a 
rotator cuff tear of the left shoulder that had required 
surgical correction and that he was concerned that he had 
torn the right side.  The assessment was of a right rotator 
cuff sprain/tear.  This was later confirmed on MRI testing.  
Although the treatment records do not show that the Veteran 
reported having injured his shoulder in a fall on initial 
treatment records, it was reported in October 2006 that the 
Veteran stated he had slipped and fallen on his elbow, 
injuring his right shoulder.  A surgical repair was conducted 
in February 2007.  

An examination was conducted by VA in August 2007.  At that 
time, the Veteran related that he had injured his right 
rotator cuff when his knee gave out and he fell, grabbed a 
bedpost with his right hand and injured his shoulder.  The 
examiner was requested to render an opinion regarding whether 
it was as likely as not that the right shoulder injury had 
been caused by his service connected knee disability.  The 
opinion was that conflicting reports of the cause of the 
injury were contained in the Veteran's treatment records so 
there was not sufficient objective evidence to support the 
Veteran's claim.  

The Veteran testified before the undersigned in March 2009.  
At that time, he gave a detailed description of his injury, 
including the fact that he had fallen when his right knee 
gave way and he was forced to catch himself with his right 
arm, injuring the right shoulder. 

A review of VA outpatient treatment records discloses several 
references to the Veteran having complaints of his right knee 
giving way.  On examination in July 2002 it was noted that 
the Veteran tended to brace his right leg, keeping it 
straight and depending on his left knee bending to stand from 
a sitting position.  His right knee was mildly swollen and 
warmer than the left knee.  He showed a significant limp on 
the right leg with a protected gait, favoring the right leg.  
The examiner rendered an opinion that included references to 
superficial scars about the right knee that were most likely 
from falls.  

The Veteran's testimony is found to be credible when 
considered with the entire evidence of record.  Although the 
examiner who evaluated the Veteran in August 2007, did not 
found sufficient evidence to link the right shoulder injury 
to the fact that the right knee gave way, the Board may take 
the Veteran's lay testimony into consideration regarding the 
incurrence of the injury.  Jandreau v. Nicholson, 492 F. 3d 
1372 (2007).   Under these circumstances, the Board finds 
that the Veteran's testimony is adequate, when combined with 
earlier evidence of falls due to the service connected right 
knee disorder found in the past medical records, to place the 
case in equipoise.  Therefore, service connection for 
residuals of a right shoulder injury is warranted.  The 
benefit of the doubt is resolved in the Veteran's favor. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.310.


ORDER

Service connection for residuals of a right shoulder injury 
is granted.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


